DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2017/0279057).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	In re claim 1, Park et al. teach a display apparatus comprising: 
a base layer 100 comprising pixel regions 200 and a cutout region V between the pixel regions 200, the cutout region V being a physically removed region (Fig. 1); 
display devices 230 over the pixel regions 200 (Figs. 4 and 7), each of the display devices 230 comprising; 
a first electrode 231; 
an intermediate layer 233 over the first electrode 231 and comprising an emission layer ([0106]); and 
a second electrode 232 over the intermediate layer 233, the second electrode 232 in one of the pixel regions being separated from the second electrode 232 in a neighboring one of the pixel regions 200 (Figs. 1 and 4); and
 encapsulation layers 310 (Fig. 8) patterned to correspond to the pixel regions, the encapsulation layers 310 comprising: 
a first inorganic layer 312 ([0130]) over the second electrode 232 (Fig.8); 
an organic layer 316 ([0130]) over the first inorganic layer 312 (Fig.8); and 
a second inorganic layer 314 ([0130]) covering the organic layer 316 and contacting the first inorganic layer 312 outside of the organic layer 316 (Fig.8). 
             
    PNG
    media_image1.png
    536
    435
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    457
    489
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    409
    416
    media_image3.png
    Greyscale

    
    PNG
    media_image4.png
    444
    531
    media_image4.png
    Greyscale
 
	In re claim 5, Park et al. teach that the cutout region V defines a connecting portion 102 between the pixel regions 200, each of the pixel regions 200 has a quadrangular shape, and the connecting portion 102 is connected to each side of each of the pixel regions 200 (Fig. 1).

	In re claim 6, Park et al. teach that the connecting portion 102 has a curved portion and the curved portion is adjacent to a corresponding one of the pixel regions 200 (annotated Fig. 1).

	In re claim 7, Park et al. teach further comprising thin-film transistors TFT over the pixel regions and electrically connected to the display devices 230 (Figs. 4 and 7); and a wire extended to one of the display devices 230, wherein the wire comprises a same material as a material comprised in source electrodes 207 and drain electrodes 208 of the thin-film transistors TFT ([0126]).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites the limitation "the peripheral region" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

	Allowable Subject Matter
Claims 13-16 are allowed.
Claims 2-4 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0279057.  The improvement comprises: (a) a surface of the first inorganic layer facing the organic layer is more hydrophobic than a surface of the second inorganic layer facing away from the first inorganic layer (claim 3); an inorganic insulating layer over the base layer to overlap the pixel regions when viewed from a direction perpendicular to the base layer; and an organic layer over a connecting portion defined between the pixel regions by the cutout region, wherein the organic layer covers an edge of the inorganic insulating layer (claim 8); a wire contacting portion electrically connected to the wire and the second electrode of the one of the display devices such that the second electrode is electrically connected to the wire through the wire contacting portion (claim 9); a layer electrically connected to the wire and a second electrode of the plurality of display devices such that the second electrode is electrically connected to the wire through the layer (claim 13).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Nov. 22, 2022



/HSIEN MING LEE/